DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-15, & 17-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
On page 7 of the applicant’s remarks of 12/10/2021, the applicant notes that support of the amended claims is drawn from Fig. 21 and paragraphs [0202-0203]. The examiner notes that Fig. 21 shows shunt inductors L2105, L2106, L2109, and L2110 in each of the sub-filters 212 and 214. Although shunt inductors L2101 and L2102 are 
It should be further noted that it is not clear how claims 7 & 20 are enabled in the disclosure of Fig. 21 in coordination with the amendments of claims 1 & 12, as a series acoustic resonator in series with the first shunt acoustic resonator would appear to be in series with the second inductor as well. 
Claims 2-4, 6-11, 13-15, & 17-21 are rejected as being dependent upon claims 1 & 12.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8-15, 17-19, & 22 (as best understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US PGpub 20160268998, hereinafter Xu1), in view of Xu et al. (US PGPub 20170093365, hereinafter Xu2), both references of record.
As per claim 1:
Xu1 discloses in Figs 1 & 4:

a first sub-filter (band pass filter 410) including at least a first shunt circuit and a second shunt circuit connected in parallel with each other, the first shunt circuit having at least a first shunt acoustic resonator (shunt acoustic resonator 415) in series with a first inductor (shunt inductor 435), the second shunt circuit having at least, a second inductor (shunt inductor 436); 
and a second sub-filter (band pass filter 420) coupled in parallel with the first sub-filter at a first common node (common port 401) and a second common node (common port 402), the second sub-filter including a third shunt circuit and a fourth shunt circuit in parallel with each other, the third shunt circuit having at least a second shunt acoustic resonator (shunt acoustic resonator 425) in series with a third inductor (shunt inductor 445),the fourth shunt circuit having at least a fourth inductor (shunt inductor 446); 
and the first sub-filter and the second sub-filter are together arranged to filter a radio frequency signal (forming a combined passband 206, as shown in related Fig. 2, para [0021]).
	Xu1 does not disclose:
The second shunt circuit having at last a second inductor but not an acoustic resonator, and at least one capacitor in series with the third and fourth shunt circuits.
	Xu2 discloses in Figs 1-3:
A band-pass filter (title) comprising a first shunt circuit (high-Q acoustic filter 130) and a second shunt circuit (LC band-pass filter 110 comprising 
	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the first and second band pass filters of Xu1 with the band pass filter design of Xu2 as art-recognized alternative/equivalent band pass filters able to provide the benefit of a very wide bandwidth with steep roll-offs, as taught by Xu2 (abstract).
	As a consequence of the combination, each sub-filter meets the respective limitations of that sub-filter in the combined filter.

	As per claims 2 & 13:
Xu1 discloses in Fig. 4:
the first sub-filter and the second sub-filter are together arranged as a band pass filter having a passband (combined passband 206, para [0031]).

	As per claims 3 & 14:
Xu1 discloses in Fig. 4:
a frequency response of the parallel hybrid acoustic passive filter has a first sub-passband corresponding to the first sub-filter (2300-2370 MHz, para [0031]), a second sub-passband corresponding to the second sub-filter (2400-

	As per claim 6:
	Xu1 discloses in Fig. 4:
the first sub-filter includes bulk acoustic wave resonators that include the first shunt acoustic resonator (para [0020]).
Xu2 further discloses the first sub-filter includes bulk acoustic wave resonators that include the first shunt acoustic resonator (FBAR 231)

	As per claim 8:
Xu1 discloses in Fig. 4:
the first sub-filter further includes a third shunt acoustic resonator (shunt acoustic resonator 417).
	Xu2 discloses in Fig. 2:
the first sub-filter further includes a third shunt acoustic resonator (FBAR 221).

	As per claim 9:
	Xu1 discloses in Fig. 4:
the second inductor is part of an integrated passive device (first and second band pass filters may be integrated onto a single physical layout, para [0028], and as all components are passive, it is an integrated passive device).

As per claim 10:
Xu1 discloses in Fig. 4:
the first sub-filter and the second sub-filter have different passbands (para [0031]).

As per claim 11:
Xu2 discloses in Fig. 4:
a lower bound of a passband of the parallel hybrid acoustic passive filter is at least 2 gigahertz (para [0031]).

As per claim 12:
	Xu1 discloses in Fig. 4:
	A multiplexer (para [0035]) with a parallel hybrid acoustic passive filter, the multiplexer comprising: 
a first filter (acoustic filter device 400) configured to filter a radio frequency signal (forming a combined passband 206, as shown in related Fig. 2, para [0021]), the first filter including a first sub-filter (band pass filter 410) in parallel with a second sub-filter (band pass filter 420) at a first and second common nodes (common ports 401 & 402, respectively), the first sub-filter including at least a first shunt circuit and a second shunt circuit connected in parallel with each other, the first shunt circuit having at least a first shunt acoustic resonator (shunt acoustic resonator 415) in series with a first inductor (shunt inductor 435), 
and a second filter coupled to the first and second common nodes (band pass filter 130, as seen in related Fig. 5).
Xu1 does not disclose:
The second shunt circuit having at last a second inductor but not an acoustic resonator, and at least one capacitor in series with the third and fourth shunt circuits.
Xu2 discloses in Figs 1-3:
A band-pass filter (title) comprising a first shunt circuit (high-Q acoustic filter 130) and a second shunt circuit (LC band-pass filter 110 comprising inductors 215 & 217, and capacitors 216 & 218) connected in parallel with each other, and at least one capacitor (capacitor 212) in series with the first and second shunt circuits, the first shunt circuit having at least a first shunt acoustic resonator (FBAR 231) in series with a first inductor (inductor 235), and a second shunt circuit having at least a second inductor (inductor 215) but not an acoustic resonator.
At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the first and second band pass filters of Xu1 with the band pass 
As a consequence of the combination, each sub-filter meets the respective limitations of that sub-filter in the combined filter.

	As per claim 15:
	Xu1 does not disclose:
		the second filter is a band stop filter.
	Xu2 discloses in Fig. 2:
The filter may be considered to be a band stop filter (featuring first and second stop bands, para [0025].
As a consequence of the combination of claim 12, the combination discloses the second filter is a band stop filter.


	As per claim 17:
	Xu1 discloses in Fig. 4:
the second sub-filter includes a third shunt acoustic resonator (shunt acoustic resonator 426).
	Xu2 discloses in Fig. 2:
the second sub-filter includes a third shunt acoustic resonator (FBAR 221).

	Xu1 discloses:
		The first filter has a first passband (2300-2500 MHz, para [0031])
		The filter passbands feature a stop-band between passbands (first band-gap 615, second band-gap 616)
	Xu1 does not disclose:
the second filter has a second passband, the first passband having a lower edge that is at a higher frequency than an upper edge of the second passband.
	At the time of filing, it would have been obvious for the first filter to be designated as the two filters having a higher passband and the second filter to be designated as the filter having the lower passband as an arbitrary naming designation, wherein the filters of all passbands match the construction of Xu2 as per the combination of claim 12, such that the second filter has a second passband, the first passband having a lower edge that is at a higher frequency than an upper edge of the second passband.

	As per claim 19:
	Xu1 discloses in related Fig. 7:
a third filter (band pass filter 140) coupled to at least one of the first and second common nodes.

	As per claim 22:
	Xu1 discloses in Fig. 4:

a radio frequency front end (multiplexer w/ antenna and transmitter, receiver, or transceiver, para [0035]) including a filter (acoustic filter device 400) configured to filter a radio frequency signal (forming a combined passband 206, as shown in related Fig. 2, para [0021]), the filter including a first sub-filter (band pass filter 410) in parallel with a second sub-filter (band pass filter 420) at first and second common nodes (common ports 401 & 402, respectively), the first sub-filter including at least a first shunt circuit and a second shunt circuit connected in parallel with each other, the first shunt circuit having at least a first shunt acoustic resonator (shunt acoustic resonator 415) in series with a first inductor (shunt inductor 435), the second shunt circuit having at least  a second inductor (shunt inductor 436), and the second sub-filter including a second shunt acoustic resonator (shunt acoustic resonator 425) in series with a third inductor (shunt inductor 446); and an antenna (para [0035]) in communication with the radio frequency front end.
Xu1 does not disclose:
The second shunt circuit having at last a second inductor but not an acoustic resonator, and at least one capacitor in series with the first and second shunt circuits.
Xu2 discloses in Figs 1-3:
A band-pass filter (title) comprising a first shunt circuit (high-Q acoustic filter 130) and a second shunt circuit (LC band-pass filter 110 comprising inductors 215 & 217, and capacitors 216 & 218) connected in parallel with each 
At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the first and second band pass filters of Xu1 with the band pass filter design of Xu2 as art-recognized alternative/equivalent band pass filters able to provide the benefit of a very wide bandwidth with steep roll-offs, as taught by Xu2 (abstract).
As a consequence of the combination, each sub-filter meets the respective limitations of that sub-filter in the combined filter.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Xu et al. (US PGpub 20160268998, hereinafter Xu1), in view of Xu et al. (US PGPub 20170093365, hereinafter Xu2), as applied to claim 1 above, and further in view of Khlat (20180076793), all references of record.
The resultant combination discloses the filter of claim 1, rejected above.
As per claim 4:
The resultant combination discloses in Xu1 Fig. 4:
The first and second sub-filters have a combined frequency response that corresponds to their respective passbands, roll-offs, and stopbands (para [0044]).

the first sub-filter and the second sub-filter are together arranged as a band stop filter having a stop band.
	Khlat et al. discloses in Fig. 18:
that a band pass filter comprising band pass sub-filters coupled in parallel with overlapping band filters may be used to in combination to produce a band stop filter having multiple passbands and stop bands (para [0091]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the filter of the resultant combination to be arranged to operate as a band stop filter having a stop band to provide the benefit of obtaining multiple divided passbands and stopbands as taught by Khlat et al. (para [0091]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Xu et al. (US PGpub 20160268998, hereinafter Xu1), in view of Xu et al. (US PGPub 20170093365, hereinafter Xu2), as applied to claim 12 above, and further in view of Kato et al. (US PGPub 20180123547), all references of record.
	The resultant combination discloses the multiplexer of claim 12, rejected above.
	The resultant combination does not disclose:
		the second filter is a high pass filter.
	Kato et al. discloses in Fig. 11:
A multiplexer (40) comprising a bandpass filter (filter 10, para [0128]) and a second filter (high-pass filter 30A) coupled to a common node (diplexer 30).

As a consequence of the combination, the combination discloses a multiplexer with a parallel hybrid acoustic passive filter (the filter of Xu), the multiplexer comprising: a first filter (filter 10, replaced with the bandpass filter of Xu) configured to filter a radio frequency signal, the first filter including a first sub-filter in parallel with a second sub-filter at a first and second common nodes, the first sub-filter including a first shunt acoustic resonator in parallel with a first inductor, the first shunt acoustic resonator in series with a second inductor, and a second filter (filter 20) coupled to the first and second common nodes (through the antenna node).
As a further consequence of the combination, the second filter is a high pass filter, as per Kato.

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 12/10/2021, with respect to the rejection(s) of claim(s) 1-5, 7-15, & 17-22 under Xu et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xu1 and Xu2, in addition to a 112(a) rejection as noted above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samuel S Outten/Examiner, Art Unit 2843